 

Exhibit 10.4

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

This first AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of February
24, 2014, by and among TRADE STREET OPERATING PARTNERSHIP, LP, a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
TRADE STREET RESIDENTIAL, INC., a corporation formed under the laws of the State
of Maryland (the “Parent”), each of the Lenders party hereto, and REGIONS BANK,
as Administrative Agent (the “Administrative Agent”).

 

WHEREAS, the Borrower, the Parent, the Lenders, the Administrative Agent and
certain other parties have entered into that certain Credit Agreement dated as
of January 31, 2014 (as in effect immediately prior to the date hereof, the
“Credit Agreement”); and

 

WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1. Specific Amendments to Credit Agreement.

 

(a)            The Credit Agreement is amended by adding the following item
(vii) immediately after item (vi) of clause (a) of the definition of “EBITDA”
contained in Section 1.1.:

 

(vii) non-recurring cash costs in an amount not to exceed $4,000,000 incurred
during the fiscal quarter ended March 31, 2014, in connection with the severance
of various officers of such Person or its Subsidiaries during such fiscal
quarter;

 

(b)            The Credit Agreement is amended by adding the following new
definitions in the correct alphabetical order in Section 1.1. of the Credit
Agreement:

 

“Borrower’s Partnership Agreement” means that certain Second Amended and
Restated Agreement of Limited Partnership of Trade Street Operating partnership,
LP, dated March 26, 2013.

 

“First Amendment Effective Date” means February 24, 2014.

 

“Parent’s Articles of Incorporation” means collectively the Articles of
Restatement and the Articles Supplementary of the Parent filed and on record
with the State Department of Assessments and Taxation with the State of
Maryland.

 

(c)            The Credit Agreement is amended by replacing each reference to
“Agreement Date” in Section 7.1.(b) with a reference to “First Amendment
Effective Date”.

 

(d)            The Credit Agreement is amended by deleting the word “and” at the
end of clause (ii) of Section 10.1.(e), deleting the period at the end of clause
(iii) of Section 10.1(e) and replacing it with a semicolon and the word “and”,
and adding the following clause (iv) immediately following clause (iii) of
Section 10.1(e):

 



 

 

 

(iv) in connection with the severance of any officers of the Parent and/or its
Subsidiaries during the fiscal quarter ending March 31, 2014, the Parent may
redeem, or convert into Common Stock (as defined in the Parent’s Articles of
Incorporation), all of the Parent’s Class A Preferred Stock (as defined in the
Parent’s Articles of Incorporation), and the Borrower may redeem, or convert
into OP Units (as defined in the Borrower’s Partnership Agreement), all of the
Class B Contingent Units (as defined in the Borrower’s Partnership Agreement
prior to its amendment effective February 24, 2014); provided, that the amount
of cash payments for the redemption of any such Equity Interests shall not
exceed $15,000,000.

 

(e)            The Credit Agreement is amended by adding a comma after clause
(b) of Section 10.8., by deleting the word “or” before clause (c) of Section
10.8, by deleting the period at the end of clause (c) of Section 10.8 and
replacing it with the word “or” and adding the following clause (d) immediately
after clause (c) of Section 10.8.:

 

(d)             transactions permitted under Section 10.1(e)(iv).

 

(f)            The Credit Agreement is amended by replacing Schedule 7.1.(b)
attached to the Credit Agreement with the Schedule 7.1.(b) attached hereto.

 

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:

 

(a)            A counterpart of this Amendment duly executed by the Borrower and
the Lenders;

 

(b)            A Guarantor Acknowledgement substantially in the form of Exhibit
A attached hereto, executed by each Guarantor; and

 

(c)            Such other documents, instruments and agreements as the
Administrative Agent may reasonably request.

 

Section 3. Representations. Each of the Parent and the Borrower represents and
warrants to the Administrative Agent, the Issuing Bank and each Lender as
follows:

 

(a)            Authorization. Each of the Parent and the Borrower has the right
and power, and has taken all necessary action to authorize the execution and
delivery of this Amendment and to perform its obligations hereunder and under
the Credit Agreement, as amended by this Amendment, in accordance with their
respective terms. This Amendment has been duly executed and delivered by the
duly authorized officers of the Parent and the Borrower and each of this
Amendment and the Credit Agreement, as amended by this Amendment, is a legal,
valid and binding obligation of the Parent and the Borrower enforceable against
the Parent and the Borrower in accordance with its respective terms except as
the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

 



-2-

 

 

(b)            Compliance with Laws, etc. The execution and delivery by the
Parent and the Borrower of this Amendment and the performance by each of the
Parent and the Borrower of this Amendment and the Credit Agreement, as amended
by this Amendment, in accordance with their respective terms, do not and will
not, by the passage of time, the giving of notice or otherwise: (i) require any
Government Approvals or violate any Applicable Laws relating to the Parent or
the Borrower; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of the Parent or the Borrower or any
indenture, agreement or other instrument to which the Parent or the Borrower is
a party or by which it or any of its properties may be bound; or (iii) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Parent or the Borrower.

 

(c)            No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.

 

Section 4. Reaffirmation of Representations. Each of the Parent and the Borrower
hereby repeats and reaffirms all representations and warranties made by such
Person to the Administrative Agent, the Issuing Bank and the Lenders in the
Credit Agreement, after giving effect to the amendment in Section 1(c) hereof,
and the other Loan Documents to which it is a party on and as of the date hereof
with the same force and effect as if such representations and warranties were
set forth in this Amendment in full.

 

Section 5.            Confirmation and Reaffirmation. By its execution on the
respective signature lines provided below, as of the Amendment Effective Date,
the Borrower hereby confirms and ratifies all of its obligations and the Liens
granted by it under any Security Document to which it is a party and all of its
obligations under any Environmental Indemnity Agreement to which it is a party.

 

Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment shall constitute a Loan Document.

 

Section 7. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) actually incurred by the Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

 

Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect, and this Amendment shall not limit, impair or constitute a waiver of the
rights, powers or remedies available to the Administrative Agent, the Issuing
Banks or the Lenders under the Credit Agreement or any other Loan Document. The
amendments contained herein shall be deemed to have prospective application
only.

 



-3-

 

 

Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 12. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

 

[Signatures on Next Page]

 

-4-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.

 

 

  TRADE STREET OPERATING PARTNERSHIP, LP         BY: TRADE STREET OP GP, LLC,
General Partner           BY:  TRADE STREET RESIDENTIAL, INC., Sole Member      
              By: /s/ Richard Ross     Name:
Title: Richard Ross
Chief Financial Officer                   TRADE STREET RESIDENTIAL, INC.        
          By: /s/ Richard Ross   Name:
Title: Richard Ross
Chief Financial Officer

 

 

[Signatures Continue on Next Page]

 

 

[Signature Page to First Amendment Credit Agreement with Trade Street Operating
Partnership, LP]

 

 

  REGIONS BANK, as Administrative Agent, as Swingline Lender, as Issuing Bank
and as a Lender           By:  /s/ Cathy Casy Baillis     Name: Cathy Casy
Baillis
Title: Managing Director

 

 

[Signatures Continue on Next Page]

 

 

[Signature Page to First Amendment Credit Agreement with Trade Street Operating
Partnership, LP]

 

 

  U.S. BANK NATIONAL ASSOCIATION           By:  /s/ J. Lee Hord     Name: J. Lee
Hord
Title: Vice President

 

 

 

 

 

EXHIBIT A

 

FORM OF GUARANTOR ACKNOWLEDGEMENT

 

THIS GUARANTOR ACKNOWLEDGEMENT dated as of February 24, 2014 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of REGIONS BANK, as Administrative Agent (the “Administrative Agent”), the
Issuing Bank and each “Lender” a party to the Credit Agreement referred to below
(the “Lenders”).

 

WHEREAS, Trade Street Operating Partnership, LP, a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), Trade Street
Residential, Inc., a real estate investment trust formed under the laws of the
State of Maryland (the “Parent”), the Lenders, the Administrative Agent and
certain other parties have entered into that certain Credit Agreement dated as
of January 31, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, each of the Guarantors is a party to (i) that certain Guaranty dated as
of January 31, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”) pursuant to which they guarantied, among
other things, the Borrower’s obligations under the Credit Agreement on the terms
and conditions contained in the Guaranty, (ii) certain other Security Documents
(as defined in the Credit Agreement), each dated as of January 31, 2014, and
(iii) an Environmental Indemnity Agreement (as defined in the Credit Agreement),
dated as of January 31, 2014;

 

WHEREAS, the Parent, the Borrower, the Administrative Agent and the Lenders are
to enter into a First Amendment to Credit Agreement dated as of the date hereof
(the “Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent, the Issuing Banks and the Lenders under
the Guaranty and each of the Security Documents to which it is a party and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty or any Security Document
or Environmental Indemnity Agreement to which such Guarantor is party or reduce,
impair or discharge the obligations of such Guarantor thereunder. Each of the
Guarantors further agrees that references to the Credit Agreement contained in
any Loan Document shall be deemed to be references to the Credit Agreement, as
amended by the Amendment.

 

Section 2. Governing Law. THIS ACKNOWLEDGMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

A-1

 

 

Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

[Signatures on Next Page]

 

A-2

 

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

 

  TRADE STREET RESIDENTIAL, INC.           By:        Name: Richard Ross
Title: Chief Financial Officer                   BSF-ARBORS RIVER OAKS, LLC  
POST OAK JV, LLC   FOX PARTNERS, LLC   MERCE PARTNERS, LLC           By: TS
Manager, LLC, as manager                     By:       Name:
Title: Richard Ross
Vice President

 

 

A-3

 

 